


EMPLOYMENT AGREEMENT




This Employment Agreement (this “Agreement”) is made, by and between First
Solar, Inc., a Delaware corporation having its principal office at 350 West
Washington Street, Suite 600, Tempe, Arizona 85281 (hereinafter, “Employer”) and
Georges Antoun (hereinafter, “Employee”).


WITNESSETH:


WHEREAS, Employer and Employee wish to enter into an agreement relating to the
employment of Employee by Employer.


NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants, terms and conditions set forth herein, and intending to be legally
bound hereby, Employer and Employee hereby agree as follows:


ARTICLE I. Employment


1.Term; At-Will Nature of Employment. The term of this Agreement (the “Term”)
shall commence as of July 1, 2012 (the “Start Date”) and shall end on the date
Employee’s employment with Employer terminates for any reason. As of the Start
Date, Employer shall employ Employee as a full-time, at-will employee, and
Employee shall accept employment with Employer as a full-time, at-will employee.
Employer or Employee may terminate this Agreement at any time and for any
reason, with or without cause and with or without notice, subject to the
provisions of this Agreement.


1.2    Position and Duties of Employee. Employer hereby employs Employee in the
initial capacity of Chief Operating Officer for Employer and Employee hereby
accepts such position. In this position, Employee shall report to Employer’s
Chief Executive Officer (the “Supervisor”). Employee agrees to diligently and
faithfully perform such duties as may from time to time be assigned to Employee
by the Supervisor, consistent with Employee’s position with Employer. Employee
recognizes the necessity for established policies and procedures pertaining to
Employer’s business operations, and Employer’s right to change, revoke or
supplement such policies and procedures at any time, in Employer’s sole
discretion. Employee agrees to comply with such policies and procedures,
including those contained in any manuals or handbooks, as may be amended from
time to time in the sole discretion of Employer. Employee shall be based in
Tempe, AZ but shall be required to travel to such locations as shall be required
to fulfill the responsibilities of his position.


1.3    No Salary or Benefits Continuation Beyond Termination. Except as may be
required by applicable law or as otherwise specified in this Agreement, or the
Change in Control Severance Agreement between Employer and Employee dated as of
the date hereof or as may be amended from time to time (the “Change in Control
Agreement”), Employer shall not be liable to Employee for any salary or benefits
continuation beyond the date of Employee’s cessation of employment with
Employer.


1.4    Termination of Employment. Employee’s employment with Employer shall
terminate upon the earliest of: (a) Employee’s death; (b) unless waived by
Employer, Employee’s “Disability”, (which for purposes of this Agreement, shall
mean either a physical or mental condition (as determined by a qualified
physician mutually agreeable to Employer and Employee) which renders Employee
unable, for a period of at least six (6) months, effectively to perform the
obligations, duties and responsibilities of Employee’s employment with
Employer); (c) the termination of Employee’s employment by Employer for Cause
(as hereinafter defined); (d) Employee’s resignation without Good Reason; (e)
the termination of Employee’s




--------------------------------------------------------------------------------




employment by Employer without Cause; and (f) Employee’s resignation for Good
Reason. As used herein, “Cause” shall mean Employer’s good faith determination
of: (i) Employee’s dishonest, fraudulent or illegal conduct relating to the
business of Employer; (ii) Employee’s willful breach or habitual neglect of
Employee’s duties or obligations in connection with Employee’s employment; (iii)
Employee’s misappropriation of Employer funds; (iv) Employee’s conviction of a
felony or any other criminal offense involving fraud or dishonesty, whether or
not relating to the business of Employer or Employee’s employment with Employer;
(v) Employee’s excessive use of alcohol; (vi) Employee’s unlawful use of
controlled substances or other addictive behavior; (vii) Employee’s unethical
business conduct; (viii) Employee’s breach of any statutory or common law duty
of loyalty to Employer; or (ix) Employee’s material breach of this Agreement,
the Non-Competition and Non-Solicitation Agreement between Employer and Employee
entered into on the date hereof or as may be amended from time to time (the
“Non-Competition Agreement”), the Confidentiality and Intellectual Property
Agreement between Employer and Employee entered into on the date hereof or as
may be amended from time to time (the “Confidentiality Agreement”) or the Change
in Control Agreement. Upon termination of Employee’s employment with Employer
for any reason, Employee will promptly return to Employer all materials in any
form acquired by Employee as a result of such employment with Employer, and all
property of Employer. As used herein, “Good Reason” shall mean the occurrence of
any of the following without Employee’s consent but only if it occurs on or
prior to the second anniversary of the Start Date, (i) a material reduction in
Employee’s authority, duties or responsibilities, or (ii) a change in Employee’s
principal place of employment to a location more than fifty (50) miles from the
Employee’s principal place of employment. As described herein, a resignation
shall not be for “Good Reason” unless Employee shall, within twenty (20) days
after he knows of an event constituting Good Reason advised Employer of his
intention to resign for Good Reason, and Employer shall not have cured such
event within ten (10) days following receipt of such notice.


1.5    Severance Payments and Vacation Pay.


(a) Vacation Pay in the Event of a Termination of Employment. In the event of
the termination of Employee’s employment with Employer for any reason, Employee
shall be entitled to receive, in addition to the Severance Payments described in
Section 1.5(b) below, if any, the dollar value of any earned but unused (and
unforfeited) vacation. Such dollar value shall be paid to Employee within
fifteen (15) days following the date of termination of employment.


(b) Severance Payments in the Case of a Termination Without Cause or Resignation
for Good Reason.


(i) Severance Payments. If Employee’s employment is terminated by Employer
without Cause or Employee resigns for Good Reason, then, subject to (A) the
Change in Control Agreement (which shall apply in lieu of this Agreement in the
event employment is terminated without Cause following a Change in Control), and
(B) Employee’s satisfaction of the Release Condition described in Section
1.5(b)(ii) below, Employee shall be entitled to continuation of Employee’s Base
Salary (as defined in Section 2.2) (such salary continuation, the “Severance
Payments”) for a period of 12 months (which period shall commence on the
thirty-sixth (36th) day following the date employment terminates) in accordance
with Employer’s regular payroll practices and procedures.


(ii) Release Condition. Notwithstanding anything to the contrary herein, no
Severance Payments shall be due or made to Employee hereunder unless (i)
Employee shall have executed and delivered a general release in favor of
Employer and its affiliates, (which release shall be submitted to Employee for
his review by the date of Employee’s termination of employment (or shortly
thereafter), be substantially in the form of the Separation Agreement and
Release attached hereto as Exhibit A and otherwise be satisfactory to Employer)
and (ii) the Release Effective Date shall have occurred on or before the
thirty-sixth (36th) day




--------------------------------------------------------------------------------




following the date employment terminates. The “Release Effective Date” shall be
the date the general release becomes effective and irrevocable.


(c) Medical Insurance. If Employee’s employment is terminated by Employer
without Cause or due to Employee’s resignation for Good Reason, Employer will
provide or pay the cost of continuing the medical coverage provided by Employer
to Employee and his dependents during his employment at the same or a comparable
coverage level, for a period beginning on the date of termination and ending on
the earlier of (i) the date that is twelve (12) months following such
termination and (ii) the date that Employee is covered under a medical benefits
plan of a subsequent employer. Employee agrees to make a timely COBRA election,
to the extent requested by Employer, to facilitate Employer’s provision of
continuation coverage. Except as permitted by Section 409A (as defined below),
the continued benefits provided to Employee pursuant to this Section 1.5(c)
during any calendar year will not affect the continued benefits to be provided
to Employee pursuant to this Section 1.5(c) in any other calendar year.


(d) Equity Award Vesting. In the event of (A) the termination of Employee’s
employment with Employer due to Employee’s death, (B) the termination of
Employee’s employment with Employer due to Disability, (C) the termination of
Employee’s employment by Employer without Cause, or (D) the termination of
Employee’s employment due to Employee’s resignation for Good Reason, then
Employee shall on the date of such termination of employment immediately receive
an additional twelve (12) months’ vesting credit with respect to the stock
options, stock appreciation rights, restricted stock and other equity or
equity-based compensation of Employer granted to Employee in the course of his
employment with Employer. The shares of Employer underlying any restricted stock
units that become vested pursuant to this Section 1.5(d) shall be payable on the
vesting date. Any of Employee’s stock options and stock appreciation rights that
become vested pursuant to this Section 1.5(d) shall be exercisable immediately
upon vesting. Employee will have one (1) year and ninety (90) days after
termination of employment without Cause, for Good Reason, death or Disability to
exercise any vested stock options or other equity compensation other than
options granted as part of the Initial Equity Award, provided, that, if during
such period Employee is under any trading restriction due to a lockup agreement
or closed trading window such period shall be tolled during the period of such
trading restriction, and provided, further, that in no event shall any stock
option or stock appreciation right continue to be exercisable after the original
expiration date of such stock option or stock appreciation right.


ARTICLE II. Compensation


2.1    Base Salary. Employee shall be compensated at an annual base salary of
$550,000 (the “Base Salary”) while Employee is employed by Employer under this
Agreement, subject to such annual increases that Employer may, in its sole
discretion, determine to be appropriate. Such Base Salary shall be paid in
accordance with Employer’s standard policies and shall be subject to applicable
tax withholding requirements.


2.3    Annual Bonus Eligibility. Employee shall be eligible to participate in
Employer’s annual bonus program under which Employee’s target bonus shall equal
seventy-five percent (75%) of Employee’s Base Salary. Payment of any bonus shall
depend upon individual and company performance, all as determined by Employer in
its sole discretion and shall be subject to clawback under applicable law. The
terms of the annual bonus program shall be developed by Employer and
communicated to Employee as soon as practicable after the beginning of each year
and shall provide Employee with an opportunity to earn up to two (2) times
Employee’s target bonus.


2.4    Benefits; Vacation. Employee shall be eligible to receive all benefits as
are available to similarly situated employees of Employer generally, and any
other benefits that Employer may, in its sole discretion,




--------------------------------------------------------------------------------




elect to grant to Employee from time to time. In addition, Employee shall be
entitled to four (4) weeks paid vacation per year, which shall be pro-rated for
the first partial year of employment and shall accrue in accordance with
Employer’s policies applicable to similarly situated employees of Employer.


2.5    Reimbursement of Business Expenses. Employee may incur reasonable
expenses in the course of employment hereunder for which Employee shall be
eligible for reimbursement or advances in accordance with Employer’s standard
policy therefor.


2.6    Equity Grants. Subject to approval by the Board (or the Compensation
Committee of the Board), (i) Employee shall receive a sign-on restricted stock
unit grant with a grant date value of $1,000,000, that shall vest at the rate of
25% per year, commencing on the anniversary of the grant date, subject to
Employee’s continued employment through the applicable vesting date; the
restricted stock unit grant shall be subject to the accelerated vesting terms of
this Agreement and the Change in Control Severance Agreement, as applicable, and
(ii) Employee shall receive a grant of 265,000 performance units under the Key
Employee Senior Talent Equity Program being developed by Employer (or, a
comparable grant under such alternative program as the Compensation Committee
shall approve). In addition, subject to approval by the Board or the
Compensation Committee, Employee shall be eligible for future equity grants and
other long-term incentives. Any incentives subject to clawback under applicable
law.


2.7    One-Time Sign-On Bonus. Employer shall pay Employee a one-time sign-on
bonus of $300,000, less applicable withholdings, to facilitate Employee’s
relocation to Tempe, Arizona and defray expenses related thereto. The sign-on
bonus shall be paid no later than thirty (30) days following the Start Date. If
Employee’s employment terminates on account of his resignation other than for
Good Reason on or before eighteen (18) months following the Start Date, Employee
shall be required to repay to the Employer the full amount of the sign-on bonus.


ARTICLE III. Absence of Restrictions


3.1    Employee hereby represents and warrants to Employer that Employee has
full power, authority and legal right to enter into this Agreement and to carry
out all obligations and duties hereunder and that the execution, delivery and
performance by Employee of this Agreement will not violate or conflict with, or
constitute a default under, any agreements or other understandings to which
Employee is a party or by which Employee may be bound or affected, including any
order, judgment or decree of any court or governmental agency. Employee further
represents and warrants to Employer that Employee is free to accept employment
with Employer as contemplated herein and that Employee has no prior or other
obligations or commitments of any kind to any person, firm, partnership,
association, corporation, entity or business organization that would in any way
hinder or interfere with Employee’s acceptance of, or the full performance of,
Employee’s duties hereunder.


ARTICLE IV. Miscellaneous


4.1    Withholding. Any payments made under this Agreement shall be subject to
applicable federal, state and local tax reporting and withholding requirements.


4.2    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without reference
to the principles of conflicts of laws. Any judicial action commenced relating
in any way to this Agreement including the enforcement, interpretation or
performance of this Agreement, shall be commenced and maintained in a court of
competent jurisdiction located in Maricopa County, Arizona. In any action to
enforce this Agreement, the prevailing party shall be entitled to recover its
litigation costs, including its attorneys’ fees. The parties hereby waive and
relinquish




--------------------------------------------------------------------------------




any right to a jury trial and agree that any dispute shall be heard and resolved
by a court and without a jury. The parties further agree that the dispute
resolution, including any discovery, shall be accelerated and expedited to the
extent possible. Each party’s agreements in this Section 4.2 are made in
consideration of the other party’s agreements in this Section 4.2, as well as in
other portions of this Agreement.


4.3    No Waiver. The failure of Employer or Employee to insist in any one or
more instances upon performance of any terms, covenants and conditions of this
Agreement shall not be construed as a waiver or relinquishment of any rights
granted hereunder or of the future performance of any such terms, covenants or
conditions.


4.4    Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered, delivered by facsimile transmission or by courier or
mailed, registered or certified mail, postage prepaid as follows:


If to Employer:    First Solar, Inc.
350 West Washington Street
Suite 600
Tempe, Arizona 85281
Attention: Corporate Secretary


If to Employee:    To Employee’s then current address on file with Employer


Or at such other address or addresses as any such party may have furnished to
the other party in writing in a manner provided in this Section 4.4.


4.5    Assignability and Binding Effect. This Agreement is for personal services
and is therefore not assignable by Employee. This Agreement may be assigned by
Employer to any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of Employer. This Agreement shall be binding upon and inure to the
benefit of the parties, their successors, assigns, heirs, executors and legal
representatives. If there shall be a successor to Employer or Employer shall
assign this Agreement, then as used in this Agreement, (a) the term “Employer”
shall mean Employer as hereinbefore defined and any successor or any permitted
assignee, as applicable, to which this Agreement is assigned and (b) the term
“Board” shall mean the Board as hereinbefore defined and the board of directors
or equivalent governing body of any successor or any permitted assignee, as
applicable, to which this Agreement is assigned.


4.6    Entire Agreement. This Agreement, the Change in Control Agreement, the
Non-Competition Agreement and the Confidentiality Agreement set forth the entire
agreement between Employer and Employee regarding the terms of Employee’s
employment and supersede all prior agreements between Employer and Employee
covering the terms of Employee’s employment, including without limitation, the
Prior Agreement. This Agreement may not be amended or modified except in a
written instrument signed by Employer and Employee identifying this Agreement
and stating the intention to amend or modify it.


4.7    Severability. If it is determined by a court of competent jurisdiction
that any of the restrictions or language in this Agreement are for any reason
invalid or unenforceable, the parties desire and agree that the court revise any
such restrictions or language, including reducing any time or geographic area,
so as to render them valid and enforceable to the fullest extent allowed by law.
If any restriction or language in this Agreement is for any reason invalid or
unenforceable and cannot by law be revised so as to render it valid and
enforceable, then the parties desire and agree that the court strike only the
invalid and unenforceable language and enforce the balance of this Agreement to
the fullest extent allowed by law. Employer and Employee agree that the




--------------------------------------------------------------------------------




invalidity or unenforceability of any provision of this Agreement shall not
affect the remainder of this Agreement.


4.8    Construction. As used in this Agreement, words such as “herein,”
“hereinafter,” “hereby” and “hereunder,” and the words of like import refer to
this Agreement, unless the context requires otherwise. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.


4.9    Survival. The rights and obligations of the parties under the provisions
of this Agreement, including Sections 1.5, this Article IV and Article V, shall
survive and remain binding and enforceable, notwithstanding the termination of
Employee’s employment for any reason, to the extent necessary to preserve the
intended benefits of such provisions.


ARTICLE V. Section 409A


5.1    In General. It is intended that the provisions of this Agreement comply
with Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder as in effect from time to time (collectively, “Section
409A”), and all provisions of this Agreement shall be construed and interpreted
in a manner consistent with the requirements for avoiding taxes or penalties
under Section 409A.


5.2    No Alienation, Set-offs, Etc. Neither Employee nor any creditor or
beneficiary of Employee shall have the right to subject any deferred
compensation (within the meaning of Section 409A) payable under this Agreement
or under any other plan, policy, arrangement or agreement of or with Employer or
any of its affiliates (this Agreement and such other plans, policies,
arrangements and agreements, the “Employer Plans”) to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment. Except as permitted under Section 409A, any deferred compensation
(within the meaning of Section 409A) payable to or for the benefit of Employee
under any Employer Plan may not be reduced by, or offset against, any amount
owing by Employee to Employer or any of its affiliates.


5.3    Possible Six-Month Delay. If, at the time of Employee’s separation from
service (within the meaning of Section 409A), (a) Employee shall be a specified
employee (within the meaning of Section 409A and using the identification
methodology selected by Employer from time to time) and (b) Employer shall make
a good faith determination that an amount payable under an Employer Plan
constitutes deferred compensation (within the meaning of Section 409A) the
payment of which is required to be delayed pursuant to the six-month delay rule
set forth in Section 409A in order to avoid taxes or penalties under Section
409A, then Employer (or an affiliate thereof, as applicable) shall not pay such
amount on the otherwise scheduled payment date but shall instead accumulate such
amount and pay it, without interest, on the first day of the seventh month
following such separation from service.


5.4    Treatment of Installments. For purposes of Section 409A, each of the
installments of continued Base Salary referred to in Section 1.5(b) shall be
deemed to be a separate payment as permitted under Treas. Reg. Sec.
1.409A-2(b)(2)(iii).


IN WITNESS WHEREOF, Employer has caused this Agreement to be executed by one of
its duly authorized officers and Employee has individually executed this
Agreement, each intending to be legally bound, as of the date first above
written.


                            




--------------------------------------------------------------------------------




EMPLOYEE:
 
/s/ Georges Antoun
 
Georges Antoun
 
 
EMPLOYER:
First Solar, Inc.,
 
By:
/s/ Carol Campbell
 
Name Printed:  Carol Campbell
 
Title: EVP, Human Resources





--------------------------------------------------------------------------------






Exhibit A
SEPARATION AGREEMENT AND RELEASE




I.    Release. For good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the undersigned, with the intention of binding
himself/herself, his/her heirs, executors, administrators and assigns, does
hereby release and forever discharge First Solar, Inc., a Delaware corporation,
and its present and former officers, directors, executives, agents, employees,
affiliated companies, subsidiaries, successors, predecessors and assigns
(collectively, the “Released Parties”), from any and all claims, actions, causes
of action, demands, rights, damages, debts, accounts, suits, expenses,
attorneys’ fees and liabilities of whatever kind or nature in law, equity, or
otherwise, whether now known or unknown (collectively, the “Claims”), which the
undersigned now has, owns or holds, or has at any time heretofore had, owned or
held against any Released Party, arising out of or in any way connected with the
undersigned’s employment relationship with the Company, its subsidiaries,
predecessors or affiliated entities (collectively, the “Company”), or the
termination thereof, under any Federal, state or local statute, rule, or
regulation, or principle of common, tort, contract or constitutional law,
including but not limited to, the Fair Labor Standards Act of 1938, as amended,
29 U.S.C. §§ 201 et seq., the Equal Pay Act of 1963, as amended 29 U.S.C.
§602(d), the Family and Medical Leave Act of 1993 (“FMLA”), as amended, 29
U.S.C. §§ 2601 et seq., Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. §§ 2000e et seq., the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. §§ 621 et seq., the Americans with Disabilities Act of 1990,
as amended, 42 U.S.C. §§ 12101 et seq., the Genetic Information
Nondiscrimination Act, 42 U.S.C. §§ 2000ff; the Worker Adjustment and Retraining
Notification Act of 1988, as amended, 29 U.S.C. §§ 2101 et seq., the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001 et seq.,
the Sarbanes-Oxley Act of 2002, as amended (particularly 18 U.S.C. § 1513(e)
prohibiting retaliation against whistleblowers), and any other equivalent or
similar Federal, state, or local statute; provided, however, that nothing herein
shall release the Company (a) from its obligations under that certain Employment
Agreement to which the undersigned is a party and pursuant to which this
Separation Agreement and Release is being executed and delivered, (b) from any
claims by the undersigned arising out of any director and officer
indemnification or insurance obligations in favor of the undersigned, (c) from
any director and officer indemnification obligations under the Company’s
by-laws, and (d) from any claim for benefits under the First Solar, Inc. 401(k)
Plan. The undersigned understands that, as a result of executing this Separation
Agreement and Release, he/she will not have the right to assert that the Company
or any other Released Party unlawfully terminated his/her employment or violated
any of his/her rights in connection with his/her employment or otherwise.
The undersigned affirms that he /she has not filed or caused to be filed, and
presently is not a party to, any Claim, complaint or action against any Released
Party in any forum or form and that he/she knows of no facts which may lead to
any Claim, complaint or action being filed against any Released Party in any
forum by the undersigned or by any agency, group, or class persons. The
undersigned further affirms that he/she has been paid and/or has received all
leave (paid or unpaid), compensation, wages, bonuses, commissions, and/or
benefits to which he/she may be entitled and that no other leave (paid or
unpaid), compensation, wages, bonuses, commissions and/or benefits are due to
him/her from the Company and its subsidiaries, except as specifically provided
in this Separation Agreement and Release. The undersigned furthermore affirms
that he/she has no known workplace injuries or occupational diseases and has
been provided and/or has not been denied any leave requested under the FMLA. If
any agency or court assumes jurisdiction of any such Claim, complaint or action
against any Released Party on behalf of the undersigned, the undersigned will
request such agency or court to withdraw the matter.
The undersigned further declares and represents that he/she has carefully read
and fully understands the terms of this Separation Agreement and Release and
that he/she has been advised and had the opportunity to seek the advice and
assistance of counsel with regard to this Separation Agreement and Release, that
he/she may take up to and including 21 days from receipt of this Separation
Agreement and Release, to consider whether to sign this Separation Agreement and
Release, that he/she may revoke this Separation Agreement and Release within
seven calendar days after signing it by delivering to the Company written
notification of revocation, and that he/she knowingly and voluntarily, of
his/her own free will, without any duress, being fully informed and after due
deliberate action, accepts the terms of and signs the same as his/her own free
act.
II.    Protected Rights. The Company and the undersigned agree that nothing in
this Separation Agreement and Release is intended to or shall be construed to
affect, limit or otherwise interfere with any non-waivable right of the
undersigned under any Federal, state or local law, including the right to file a
charge or participate in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”) or to exercise any other right that
cannot be waived under applicable law. The undersigned is releasing, however,
his/her right to any monetary recovery or relief should the EEOC or any other
agency pursue Claims on his/her behalf. Further, should the EEOC or any other
agency obtain monetary relief on his/her behalf, the undersigned assigns to the
Company all rights to such relief.
III.    Equitable Remedies. The undersigned acknowledges that a violation by the
undersigned of any of the covenants contained in this Separation Agreement and
Release would cause irreparable damage to the Company in an amount that would be
material but not readily ascertainable, and that any remedy at law (including
the payment of damages) would be inadequate. Accordingly, the undersigned agrees
that, notwithstanding any provision of this Separation Agreement and Release to
the contrary, the Company shall be entitled (without the necessity of showing
economic loss or other actual damage) to injunctive relief (including temporary
restraining orders, preliminary injunctions and/or permanent injunctions) in any
court of competent jurisdiction for any actual or threatened breach of any of
the covenants set forth in this Separation Agreement and Release in addition to
any other legal or equitable remedies it may have.
IV.    Return of Property. The undersigned shall return to the Company on or
before DATE, all property of the Company in the undersigned’s possession or
subject to the undersigned’s control, including without limitation any laptop
computers, keys, credit cards, cellular telephones and files. The undersigned
represents that he/she has not, and shall not, alter any of the Company’s
records or computer files in any way after DATE.
V.    Severability. If any term or provision of this Separation Agreement and
Release is invalid, illegal or incapable of being enforced by any applicable law
or public policy, all other conditions and provisions of this Separation
Agreement and Release shall nonetheless remain in full force and effect so long
as the economic and legal substance of the transactions contemplated by this
Separation Agreement and Release is not affected in any manner materially
adverse to any party.
VI.    GOVERNING LAW. THIS SEPARATION AGREEMENT AND RELEASE SHALL BE DEEMED TO
BE MADE IN THE STATE OF DELAWARE, AND THE VALIDITY, INTERPRETATION, CONSTRUCTION
AND PERFORMANCE OF THIS SEPARATION AGREEMENT AND RELEASE IN ALL RESPECTS SHALL
BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO ITS
PRINCIPLES OF CONFLICTS OF LAW.
Effective on the eighth calendar day following the date set forth below.




--------------------------------------------------------------------------------




FIRST SOLAR, INC.
EMPLOYEE
SAMPLE
SAMPLE




Georges Antoun
 
Date: _________________





--------------------------------------------------------------------------------






NON-COMPETITION AND NON-SOLICITATION AGREEMENT


In consideration of Employee’s (as defined below) entering into at-will
employment with Employer (as defined below) or one of its subsidiary companies,
the compensation and benefits provided to Employee including those set forth in
a separate Employment Agreement, Change in Control Agreement and Confidentiality
and Intellectual Property Agreement (the “Confidentiality Agreement”) and
Employer’s agreement to provide Employee with access to Employer’s confidential
information, intellectual property and trade secrets, access to its customers
and other promises made below, Employee enters into the following
non-competition and non-solicitation agreement:


This Non-Competition and Non-Solicitation Agreement (“Agreement”) is effective
by and between Georges Antoun (“Employee”) and First Solar, Inc. (“Employer”) as
of July 1, 2012.


WHEREAS, Employee desires to be employed by Employer and Employer has agreed to
employ Employee in the current position of Employee with Employer;


WHEREAS, because of the nature of Employee’s duties, in the performance of such
duties, Employee will have access to and will necessarily utilize sensitive,
secret and proprietary data and information, the value of which derives from its
secrecy from Employer's competitors, which, like Employer, sell products and
services throughout the world;


WHEREAS, Employee and Employer acknowledge and agree that Employee’s conduct in
the manner prohibited by this Agreement during, or for the period specified in
this Agreement following the termination of, Employee’s employment with
Employer, would jeopardize Employer’s Confidential Information (as defined in
the Confidentiality Agreement) and the goodwill Employer has developed and
generated over a period of years, and would cause Employer to experience unfair
competition and immediate, irreparable harm; and


WHEREAS, in consideration of Employer’s hiring Employee, Employee therefore has
agreed to the terms of this Agreement, the Employment Agreement and the
Confidentiality Agreement, and specifically to the restrictions contained
herein.


Therefore, Employee and Employer hereby agree as follows:


THE FOLLOWING ARE IMPORTANT RESTRICTIONS ON EMPLOYEE IMPOSED BY EMPLOYER AS A
CONDITION OF EMPLOYMENT. ONCE EMPLOYEE SIGNS THIS AGREEMENT, IT IS BINDING ON
EMPLOYEE. EMPLOYEE’S SIGNATURE ON THIS AGREEMENT SIGNIFIES THAT EMPLOYEE (I)
READ THESE RESTRICTIONS CAREFULLY BEFORE SIGNING THIS AGREEMENT, (II)
UNDERSTANDS THE AGREEMENT’S TERMS, AND (III) ASSENTS TO ABIDE BY THESE
RESTRICTIONS.


1.    Nature and Period of Restriction. At all times during Employee’s
employment and for a period of twelve months after the termination of employment
(for any reason, including discharge or resignation) with Employer (the
“Restricted Period”), Employee agrees as follows:


1.1.    Employee agrees not to engage or assist, in any way or in any capacity,
anywhere in the Territory (as defined below), either directly or indirectly, (a)
in the business of the development, sale, marketing, manufacture or installation
that would be in direct competition with of any type of product sold, developed,
marketed, manufactured or installed by Employer during Employee’s employment
with Employer,




--------------------------------------------------------------------------------




including photovoltaic modules, or (b) in any other activity in direct
competition or that would be in direct competition with the business of Employer
as that business exists and is conducted (or with any business planned or
seriously considered, of which Employee has knowledge) during Employee’s
employment with Employer. In addition and in particular, Employee agrees not to
sell, market, provide or distribute, or endeavor to sell, market, provide or
distribute, in any way, directly or indirectly, on behalf of Employee or any
other person or entity, any products or services competitive with those of
Employer to any person or entity which is or was an actual or prospective
customer of Employer at any time during Employee’s employment by Employer. For
purposes of this Agreement, Employer acknowledges and agrees that engaging in
the electric power business that uses any generation technology other than solar
power is not in competition with Employer.


1.2.    “Territory” for purposes of this Agreement means North America, South
America, Australia, Europe and Asia.


1.3.    Employee agrees not to solicit, recruit, hire, employ or attempt to hire
or employ, or assist any other person or entity in the recruitment or hiring of,
any person who is (or was) an employee of Employer, and agrees not to otherwise
urge, induce or seek to induce any person to terminate his employment with
Employer.


1.4.    The parties understand and agree that the restrictions set forth in the
paragraphs in this Section 1 also extend to Employee’s recommending or directing
any such actual or prospective customers to any other competitive concerns, or
assisting in any way any competitive concerns in soliciting or providing
products or services to such customers, whether or not Employee personally
provides any products or services directly to such customers. For purposes of
this Agreement, a prospective customer is one that Employer solicited or with
which Employer otherwise sought to engage in a business transaction during the
time that Employee is or was employed by Employer.


1.5.    Employee and Employer acknowledge and agree that Employer has expended
substantial amounts of time, money and effort to develop business strategies,
customer relationships, employee relationships, trade secrets and goodwill and
to build an effective organization and that Employer has a legitimate business
interest and right in protecting those assets as well as any similar assets that
Employer may develop or obtain. Employee and Employer acknowledge that Employer
is entitled to protect and preserve the going concern value of Employer and its
business and trade secrets to the extent permitted by law. Employee acknowledges
and agrees the restrictions imposed upon Employee under this Agreement are
reasonable and necessary for the protection of Employer’s legitimate interests,
including Employer’s Confidential Information, intellectual property, trade
secrets and goodwill. Employee and Employer acknowledge that Employer is engaged
in a highly competitive business, that Employee is expected to serve a key role
with Employer, that Employee will have access to Employer’s Confidential
Information, that Employer’s business and customers and prospective customers
are located around the world, and that Employee could compete with Employer from
virtually any location in the world. Employee acknowledges and agrees that the
restrictions set forth in this Agreement do not impose any substantial hardship
on Employee and that Employee will reasonably be able to earn a livelihood
without violating any provision of this Agreement. Employee acknowledges and
agrees that, in addition to Employer’s agreement to hire her, part of the
consideration for the restrictions in this Section 1 consists of Employer’s
agreement to make severance payments as set forth in the separate Employment
Agreement between Employer and Employee.


1.6.    Employee agrees to comply with each of the restrictive covenants
contained in this Agreement in accordance with its terms, and Employee shall
not, and hereby agrees to waive and release any right or claim to, challenge the
reasonableness, validity or enforceability of any of the restrictive covenants
contained in this Agreement.




--------------------------------------------------------------------------------






2.    Notice by Employee to Employer. Prior to engaging in any employment or
business during the Restricted Period, Employee agrees to provide prior written
notice (by certified mail) to Employer in accordance with Section 6, stating the
description of the activities or position sought to be undertaken by Employee,
and to provide such further information as Employer may reasonably request in
connection therewith (including the location where the services would be
performed and the present or former customers or employees of Employer
anticipated to receive such products or services). To the extent Employer
reasonably believes that the proposed engagement violates the restrictive
covenants in this Agreement, Employer shall be free to object or not to object,
in its unfettered discretion, and the parties agree that any actions taken or
not taken by Employer with respect to any other employees or former employees
shall have no bearing whatsoever on Employer’s decision or on any questions
regarding the enforceability of any of these restraints with respect to
Employee.


3.    Notice to Subsequent Employer. Prior to accepting employment with any
other person or entity during the Restricted Period, Employee shall provide such
prospective employer with written notice of the provisions of this Agreement,
with a copy of such notice delivered promptly to Employer in accordance with
Section 6.


4.    Extension of Non-Competition Period in the Event of Breach. It is agreed
that the Restricted Period shall be extended by an amount of time equal to the
amount of time during which Employee is in breach of any of the restrictive
covenants set forth above.


5.    Judicial Reformation to Render Agreement Enforceable. If it is determined
by a court of competent jurisdiction that any of the restrictions or language in
this Agreement are for any reason invalid or unenforceable, the parties desire
and agree that the court revise any such restrictions or language, including
reducing any time or geographic area, so as to render them valid and enforceable
to the fullest extent allowed by law. If any restriction or language in this
Agreement is for any reason invalid or unenforceable and cannot by law be
revised so as to render it valid and enforceable, then the parties desire and
agree that the court strike only the invalid and unenforceable language and
enforce the balance of this Agreement to the fullest extent allowed by law.
Employer and Employee agree that the invalidity or unenforceability of any
provision of this Agreement shall not affect the remainder of this Agreement.


6.    Notice. All documents, notices or other communications that are required
or permitted to be delivered or given under this Agreement shall be in writing
and shall be deemed to be duly delivered or given when received.
    
If to Employer:
First Solar, Inc.
350 West Washington Street
Suite 600
Tempe, AZ 85281
Attention: Corporate Secretary
If to Employee:
To Employee’s then current address on file with Employer



7.    Enforcement. Except as expressly stated herein, the covenants contained in
this Agreement shall be construed as independent of any other provision or
covenants of any other agreement between Employer and Employee, and the
existence of any claim or cause of action of Employee against Employer, whether
predicated on this Agreement or otherwise, or the actions of Employer with
respect to enforcement of similar restrictions as to other employees, shall not
constitute a defense to the enforcement by Employer of such covenants. Employee
acknowledges and agrees that Employer has invested great time, effort and




--------------------------------------------------------------------------------




expense in its business and reputation, that the products and information of
Employer are unique and valuable, and that the services performed by Employee
are unique and extraordinary, and Employee agrees that Employer will suffer
immediate, irreparable harm and shall be entitled, upon a breach or a threatened
breach of this Agreement, to emergency, preliminary, and permanent injunctive
relief against such activities, without having to post any bond or other
security, and in addition to any other remedies available to Employer at law or
equity. Any specific right or remedy set forth in this Agreement, legal,
equitable or otherwise, shall not be exclusive but shall be cumulative upon all
other rights and remedies allowed or by law, including the recovery of money
damages. The failure of Employer to enforce any of the provisions of this
Agreement, or the provisions of any agreement with any other Employee, shall not
constitute a waiver or limit any of Employer’s rights.


8.    At-Will Employment; Termination. This Agreement does not alter the at-will
nature of Employee’s employment by Employer, and Employee’s employment may be
terminated by either party, with or without notice and with or without cause, at
any time. In addition to the foregoing provisions of this Agreement, upon
Employee’s termination, Employee shall cease all identification of Employee with
Employer and/or the business, products or services of Employer, and the use of
Employer’s name, trademarks, trade name or fictitious name. All provisions,
obligations, and restrictions in this Agreement shall survive termination of
Employee’s employment with Employer.


9.    Choice of Law, Choice of Forum. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware,
without reference to the principles of conflicts of laws. Any judicial action
commenced relating in any way to this Agreement including the enforcement,
interpretation, or performance of this Agreement, shall be commenced and
maintained in a court of competent jurisdiction located in Maricopa County,
Arizona. In any action to enforce this Agreement, the prevailing party shall be
entitled to recover its litigation costs, including its attorneys’ fees. The
parties hereby waive and relinquish any right to a jury trial and agree that any
dispute shall be heard and resolved by a court and without a jury. The parties
further agree that the dispute resolution, including any discovery, shall be
accelerated and expedited to the extent possible. Each party’s agreements in
this Section 9 are made in consideration of the other party’s agreements in this
Section 9, as well as in other portions of this Agreement.


10.
Entire Agreement, Modification and Assignment.



10.1.    This Agreement, the Employment Agreement the Confidentiality Agreement
and the Change in Control Agreement comprise the entire agreement relating to
the subject matter hereof between the parties and supersede, cancel, and annul
any and all prior agreements or understandings between the parties concerning
the subject matter of the Agreement.


10.2.    This Agreement may not be modified orally but may only be modified in a
writing executed by both Employer and Employee.


10.3.    This Agreement shall inure to the benefit of Employer, its successors
and assigns, and may be assigned by Employer. Employee’s rights and obligations
under this Agreement may not be assigned by Employee.


11.
Construction. As used in this Agreement, words such as “herein,” “hereinafter,”

“hereby” and “hereunder,” and the words of like import refer to this Agreement,
unless the context requires otherwise. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.


IN WITNESS WHEREOF, the parties have executed this Agreement, effective as of
the day and




--------------------------------------------------------------------------------




year first written above.


EMPLOYER:                    EMPLOYEE:


FIRST SOLAR, INC.


By: /s/ Carol Campbell                /s/ Georges Antoun            


Its: EVP, Human Resources                Printed Name:    Georges Antoun    


Printed Name:    Carol Campbell        




--------------------------------------------------------------------------------






First Solar, Inc.
Confidentiality and Intellectual Property Agreement


Employee:
Georges Antoun
Place of Signing:
Tempe, Arizona


Date: July 1, 2012
 



In consideration of my at-will employment with First Solar, Inc. or one of its
subsidiary companies (collectively, the “Company”), for the compensation and
benefits provided to me, and for the Company’s agreement to provide me with
access to experience, knowledge, and Confidential Information (as defined below)
in the course of such employment relating to the methods, plans, and operations
of the Company and its suppliers, clients, and customers I enter into the
following Confidentiality and Intellectual Property Agreement (the “Agreement”)
and agree as follows:
1.    Except for any items I have identified and described in a writing given to
the Company and acknowledged in writing by an officer of the Company on or
before the date of this Agreement, which items are specifically excluded from
the operation of the applicable provisions hereof, I do not own, nor have any
interest in, any patents, patent applications, inventions, improvements,
methods, discoveries, designs, trade secrets, copyrights, and/or other
patentable or proprietary rights.


2.    I will promptly and fully disclose to the Company all developments,
inventions, ideas, methods, discoveries, designs, and innovations (collectively
referred to herein as “Developments”), whether patentable or not, relating
wholly or in part to my work for the Company or resulting wholly or in part from
my use of the Company’s materials or facilities, which I may make or conceive,
whether or not during working hours, whether or not using the Company’s
materials, whether or not on the Company facilities, alone or with others, at
any time during my employment or within ninety (90) days after termination
thereof, and I agree that all such Developments shall be the exclusive property
of the Company, and that I shall have no proprietary, moral or shop rights in
connection therewith.


3.    I will assign, and do hereby assign, to the Company or the Company’s
designee, my entire right, title and interest in and to all such Developments
including all trademarks, copyrights, moral rights and mask work rights in or
relating to such Developments, and any patent applications filed and patents
granted thereon including those in foreign countries; and I agree, both during
my employment by the Company and thereafter, to execute any patent or other
papers deemed necessary or appropriate by the Company for filing with the United
States or any other country covering such Developments as well as any papers
that the Company may consider necessary or helpful in obtaining or maintaining
such patents during the prosecution of patent applications thereon or during the
conduct of any interference, litigation, or any other matter in connection
therewith, and to transfer to the Company any such patents that may be issued in
my name. If, for some reason, I am unable to execute such patent or other
papers, I hereby irrevocably designate and appoint the Company and its designees
and their duly authorized officers and agents, as the case may be, as my agent
and attorney in fact to act for and in my behalf and stead to execute any
documents and to do all other lawfully permitted acts in connection with the
foregoing. I agree to cooperate with and assist the Company as requested by the
Company to provide documentation reflecting the Company’s sole and complete
ownership of the Developments. All expenses incident to the filing of such
applications, the prosecution thereof and the conduct of any such interference,
litigation, or other matter will be borne by the Company. This Section 3 shall
survive the termination of this Agreement.




--------------------------------------------------------------------------------






4.    Subject to Section 5 below, I will not, either during my employment with
the Company or at any time thereafter, improperly use, disclose or authorize, or
assist anyone else to disclose or use or make known for anyone’s benefit, any
information, knowledge or data of the Company or any supplier, client, or
customer of the Company in any way acquired by me during or as a result of my
employment with the Company, whether before or after the date of this Agreement
(hereinafter the “Confidential Information”), publicly or outside the Company,
its subsidiaries, agents, employees, officers and directors. Such Confidential
Information shall include the following:


(a)    Information of a business nature including financial information and
information about sales, marketing, purchasing, prices, costs, suppliers and
customers;


(b)    Information pertaining to future developments including research and
development, new product ideas and developments, strategic plans, and future
marketing and merchandising plans and ideas;


(c)    Information and material that relate to the Company’s manufacturing
methods, machines, articles of manufacture, compositions, inventions,
engineering services, technological developments, “know-how”, purchasing,
accounting, merchandising and licensing;


(d)    Trade secrets of the Company, including information and material with
respect to the design, construction, capacity or method of operation of the
Company’s equipment or products and information regarding the Company’s
customers and sales or marketing efforts and strategies;


(e)    Software in various stages of development (source code, object code,
documentation, diagrams, flow charts), designs, drawings, specifications,
models, data and customer information; and


(f)    Any information of the type described above that the Company obtained
from another party and that the Company treats as proprietary or designates as
confidential, whether or not owned or developed by the Company.


5.    It is understood and agreed that the term “Confidential Information” shall
not include information that is generally available to the public, other than
through any act or omission on my part in breach of this Agreement.


6.    I acknowledge that: (a) such Confidential Information derives its value to
the Company from the fact that it is maintained as confidential and secret and
is not readily available to the general public or the Company’s competitors; (b)
the Company undertakes great effort and sufficient measures to maintain the
confidentiality and secrecy of such information; and (c) such Confidential
Information is protected and covered by this Agreement regardless of whether or
not such Confidential Information is a “trade secret” under applicable law. I
further acknowledge and agree that the obligations and restrictions herein are
reasonable and necessary to protect the Company’s legitimate business interests,
and that this Agreement does not impose an unreasonable or undue burden on me
and will not prevent me from earning a livelihood subsequent to the termination
of my employment with the Company. I agree to comply with each of the
restrictive covenants contained in this Agreement in accordance with its terms,
and will not, and I hereby agree to waive and release any right or claim to,
challenge the reasonableness, validity or enforceability of any of the
restrictive covenants contained in this Agreement.




--------------------------------------------------------------------------------






7.    I will deliver to the Company promptly upon request, and, in any event, on
the date of termination of my employment, all documents, copies thereof and
other materials in my possession, including any notes or memoranda prepared by
me, pertaining to the business of the Company, whether or not including any
Confidential Information, and thereafter will promptly deliver to the Company
any documents and copies thereof pertaining to the business of the Company that
come into my possession.


8.    I represent that I have no agreements with or obligations to others with
respect to any innovations, developments, or information that could conflict
with any of the foregoing.


9.    If this Agreement is subject to any applicable local laws, and to the
extent of inconsistency with such applicable laws, this Agreement will be
construed, to the extent possible, in a manner that is consistent with such
applicable laws. The invalidity or unenforceability of any provision of this
Agreement, whether in whole or in part, shall not in any way affect the validity
and/or enforceability of any of the other provisions of this Agreement. Any
invalid or unenforceable provision or portion thereof shall be deemed severable
to the extent of any such invalidity or unenforceability. The restrictions
contained in this Agreement are reasonable for the purpose of preserving for the
Company and its affiliates the proprietary rights, intangible business value and
Confidential Information of the Company and its affiliates. If it is determined
by a court of competent jurisdiction that any of the restrictions or language in
this Agreement is for any reason invalid or unenforceable, the parties desire
and agree that the court revise any such restrictions or language so as to
render it valid and enforceable to the fullest extent allowed by law. If any
restriction or language in this Agreement is for any reason invalid or
unenforceable and cannot by law be revised so as to render it valid and
enforceable, then the parties desire and agree that the court strike only the
invalid and unenforceable language and enforce the balance of this Agreement to
the fullest extent allowed by law.


10.    I agree that any breach or threatened breach by me of any of the
provisions in this Agreement cannot be remedied solely by the recovery of
damages. I expressly agree that upon a threatened breach or violation of any of
such provisions, the Company, in addition to all other remedies, shall be
entitled as a matter of right, and without posting a bond or other security, to
emergency, preliminary, and permanent injunctive relief in any court of
competent jurisdiction. Nothing herein, however, shall be construed as
prohibiting the Company from pursuing, in concert with an injunction or
otherwise, any other remedies available at law or in equity for such breach or
threatened breach, including the recovery of damages.


11.    This Agreement is made in consideration of my employment with the
Company.


12.    Upon termination of my employment with the Company, I shall, if requested
by the Company, reaffirm my recognition of the importance of maintaining the
confidentiality of the Company’s Confidential Information and reaffirm all of my
obligations set forth herein. The provisions, obligations, and restrictions in
this Agreement shall survive the termination of my employment, and will be
binding on me whether or not the Company requests a re-affirmation.


13.    This Agreement, my Employment Agreement with the Company (the “Employment
Agreement”), the Non-Competition Agreement (as defined in the Employment
Agreement) and the Change in Control Agreement (as defined in the Employment
Agreement) represent the full and complete understanding between me and the
Company with respect to the subject matter hereof and supersede all prior
representations and understandings, whether oral or written regarding such
subject matter. This Agreement may not be changed, modified, released,
discharged, abandoned or otherwise terminated, in whole or in part, except by an
instrument in writing signed by both the Company and me. My obligations under
this Agreement shall be binding upon my heirs, executors, administrators, or
other legal representatives or assigns, and this Agreement shall inure to the
benefit of the Company, its successors, and assigns.




--------------------------------------------------------------------------------






14.    This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without reference to
principles of conflict of laws. Any judicial action commenced relating in any
way to this Agreement including the enforcement, interpretation, or performance
of this Agreement, shall be commenced and maintained in a court of competent
jurisdiction located in Maricopa County, Arizona. In any action to enforce this
Agreement, the prevailing party shall be entitled to recover its litigation
costs, including its attorneys’ fees. The parties hereby waive and relinquish
any right to a jury trial and agree that any dispute shall be heard and resolved
by a court and without a jury. The parties further agree that the dispute
resolution, including any discovery, shall be accelerated and expedited to the
extent possible. Each party’s agreements in this Section 14 are made in
consideration of the other party’s agreements in this Section 14, as well as in
other portions of this Agreement.


15.    As used in this Agreement, words such as “herein,” “hereinafter,”
“hereby” and “hereunder,” and the words of like import refer to this Agreement,
unless the context requires otherwise. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.




Signed:
 
/s/ Georges Antoun
 
 
Employee
 
 
Print Name:
Georges Antoun
Agreed to by First Solar, Inc.
 
 
By:
 /s/ Carol Campbell
 
 
Its:
EVP, Human Resources





